Order filed January 31, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00006-CV
                                   ____________

FERMIN FRANCO, INDIVIDUALLY, AND A/N/F OF KAMILA FRANCO
                 AND DIEGO FRANCO, Appellants

                                         V.

                          SONIA MORALES, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-24798

                                      ORDER

      On August 22, 2018, appellant filed a brief that does not comply with the
Texas Rules of Appellate Procedure. The brief fails to comply with rule 38.1(g)
because the brief does not give a contain a statement of facts. See Tex. R. App. P.
38.1(g). The brief fails to comply with rule 38.1(h) because the brief does not
contain a succinct, clear, and accurate statement of the arguments made in the body
of the brief. See Tex. R. App. P. 38.1(h). The brief fails to comply with rule 38.1(i)
because the brief must contain, under an appropriate heading, a clear and concise
argument for the contentions made with appropriate citations to authorities and to
the record. See Tex. R. App. P. 38.1(i). The brief fails to comply with rule 38.1(j)
because it does not contain a short conclusion that clearly states the nature of relief
sought. See Tex. R. App. P. 38.1(j).

      Accordingly, we STRIKE appellant’s brief. Appellant is ordered to file a
brief that complies with the Texas Rules of Appellate Procedure by February 15,
2019. If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). If appellant fails to
timely file a brief in accordance with Rule 38, the appeal may be dismissed for
want of prosecution or the trial court’s judgment affirmed based on appellee’s
brief. See Tex. R. App. P. 38.8(a)(1), (3).



                                        PER CURIAM